DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:  
In claim 1 last two lines, “the setting parameters of the first group being retained” should be changed to --and wherein the setting parameters of the first group are retained--.
In claim 7 line 2, “is output” should be changed to --is outputted--.
In claim 9 lines 2-3, “the invalid version of the apparatus software and apparatus configuration” should be changed to --an invalid version of the apparatus software and the invalid version of the apparatus configuration-- or --invalid versions of the apparatus software and apparatus configuration--.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 of U.S. Patent No. 10,293,124. 
Claim 1 recites a method for operating at least one respiration apparatus with at least one processor device to control a plurality of apparatus functions comprising at least one apparatus software program and at least one apparatus configuration with setting parameters (see lines 1-5 of claim 1 of the patent), wherein a validity of the apparatus software and a validity of the apparatus configuration are characterized in each case by at least one version and wherein the versions are compared with one another in order to detect a version conflict 
Claim 2 (see lines 18-24 of claim 1 of the patent);
Claim 3 (see claim 2 of the patent);
Claim 4 (see claim 3 of the patent);
Claim 5 (see claim 4 of the patent);
Claim 6 (see claim 5 of the patent);
Claim 7 (see claim 6 of the patent);
Claim 8 (see claim 7 of the patent);
Claim 9 (see claim 8 of the patent);
Claim 18 recites a respiration apparatus with at least one processor device to control a plurality of apparatus functions comprising at least one apparatus software program and at least one apparatus configuration with setting parameters (see lines 1-4 of claim 17 of the patent), wherein a validity of the apparatus software and a validity of the apparatus configuration are characterized in each case by at least one version and wherein the processor device is suitable and designed to compare the versions at least partially with one another in order to detect a version conflict between the apparatus software and the apparatus configuration (see lines 4-11 of claim 17 of the patent), and wherein the processor device is suitable and designed to register at least one invalid version of the apparatus configuration and at least one valid version of the apparatus software and to read the setting parameters of the apparatus configuration and sort 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-9 and 18 are to be found in claims 1-8 and 17 of the patent. The difference between claims 1-9 and 18 of the application and claims 1-8 and 17 of the patent is that independent claims 1 and 17 of the patent each further recites “the setting parameters of the second group are sorted into at least a first class with setting parameters that are uncritical for an envisaged operation of the respiration apparatus and at least a second class with setting parameters that are critical for an envisaged operation of the respiration apparatus,” whereas the application lacks these limitations in independent claims 1 and 18. Therefore, the claims of the patent include more elements and are more specific than the claims of the application. Thus the invention of claims 1-8 and 17 of the patent is in effect a “species” of the “generic” invention of claims 1-9 and 18 of the application. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-9 and 18 are anticipated by claims 1-8 and 17 of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1 recites the limitation "the versions" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the versions" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the respiration parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the respiration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the respiration parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the respiration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Response to Arguments
Applicant’s arguments, see pages 9-12, filed on 1/12/2021, with respect to independent claims 1 and 18 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 18 over US 2010/0313105 (Nekoomaram et al.) in view of US 2014/016319 (Manigel et al.) has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 18, and 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0271010 (Scholler et al.) discloses a method for operating at least one respiration device (para 0007) involving the step of verifying an update as a valid version and identifying a previous version as invalid (see method claim 44).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Joshua Lee/Primary Examiner, Art Unit 3784